— Order unanimously affirmed, with costs. Memorandum: The parties, by their counsel, entered into an oral stipulation of settlement during an open session of an arbitration hearing convened pursuant to 22 NYCRR part 28. There is no dispute regarding the terms of that stipulation. The arbitration panel found that the oral stipulation was the equivalent of a stipulation made in open court (see, CPLR 2104), and made an award based on the stipulation. We conclude that the panel’s finding was correct and that Special Term properly denied the application to vacate that award. (Appeal from order of Supreme Court, Onondaga County, Lynch, J. — enforce arbitration.) Present— Doerr, J. P., Boomer, Green, Balio and Schnepp, JJ.